                                                                          -—Uled      '

UNITED STATES DISTRICT COURT                                               FEB 2 0 2019
WESTERN DISTRICT OF NEW YORK

                                                                               DISTRtCT

UNITED STATES OF AMERICA,
                                                       DECISION AND ORDER
              V.

                                                       6:15-CR-06055 EAW
ROBERT L. SWINTON,

                    Defendant.



        Following a jury trial, Defendant Robert L. Swinton, Jr. ("Defendant"), who

appeared pro se with standby counsel, was convicted of the following four offenses:

(I)possession of cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C), and 18 U.S.C. § 2; (2) use of premises to manufacture, distribute, and use

controlled substances, in violation of 21 U.S.C. § 856(a)(1), and 18 U.S.C. § 2;

(3)possession of firearms in furtherance of drug trafficking crimes, in violation of 18

U.S.C. § 924(c)(l)(A)(i) and 18 U.S.C. § 2; and(4)possession offirearms and ammunition

by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1)and 924(a)(2). (Dkt. 180; Dkt.

181).

        On December 20, 2017, the Court sentenced Defendant to 270 months of

imprisonment, followed by six years of supervised release. (Dkt. 217 at 3-4). The Court

also ordered Defendant to pay a fine of $400 and a special assessment of $400. (Id. at 7).

Judgment was entered on December 28, 2017. (See Dkt. 217). Defendant timely filed a

notice of appeal on January 2, 2018. (Dkt. 218). Defendant's appeal remains pending.

(See No. 18-101 (2d Cir. Jan. 2, 2018)).


                                           - 1-
       Presently before the Court is a motion filed by Defendant for "Correction of The

Record, pursuant to FRAP 10(e)(1)." (Dkt. 283). Specifically, Defendant contends that

witness Danielle Bowen was asked certain questions and gave certain answers that are not

reflected in the trial transcript. {Id. at 1). In addition. Defendant contends that "there are

multiple jumbled 'misprints' that are capatolized [sic] lettering that makes no sense" and

that the context of the conversations in trial were changed. {Id. at 1-2). In support of his

motion. Defendant references the following pages of the trial transcript: pages 249-51,

361, 382,396,403, and 425-29. {Id. at 2). A copy ofthose pages from the trial transcript

is attached to this Decision and Order.


       Defendant makes his motion pursuant to Federal Rule ofAppellate Procedure 10(e),

which governs correction or modification of the record on appeal. Under Rule 10(e)(1),

"[i]f any difference arises about whether the record truly discloses what occurred in the

district court, the difference must be submitted to and settled by that court and the record

conformed accordingly." Fed. R. App.P. 10(e)(1). Under Rule 10(e)(2)(B),"[i]f anything

material to either party is omitted from or misstated in the record by error or accident, the

omission or misstatement may be corrected and a supplemental record may be certified and

forwarded ... by the district court before or after the record has been forwarded[.]" Fed.

R. App. P. 10(e)(2)(B). "[T]he movant in a Rule 10(e) motion 'must demonstrate that the

evidence to be supplemented was before the lower court in the course of its proceedings

leading to the judgment under review and was mistakenly omitted from the record.'"

Natofsky v. City ofNew York, No. 14 Civ. 5498(NRB),2018 WL 741678, at *1 (S.D.N.Y.
Jan. 23, 2018)(quoting Miro v. Plumbers & Pipefitters Nat'I Pension Fund, No. 01 CV

5196(HB), 2002 WL 31357702, at *1 (S.D.N.Y. Oct. 17, 2002)).

      Pursuant to statute, a transcript certified by a qualified court reporter (like the trial

transcript) is "deemed prima facie a correet statement of the testimony taken and

proceedings had." 28 U.S.C. § 753. It is the burden of the party seeking correction of the

transcript to provide "clear evidence" of the claimed error. See United States v. DiPietro,

No. 02 Cr. 1237(SWK), 2007 WL 2164262, at *2(S.D.N.Y. July 25, 2007). A motion to

correct and/or modify a transcript must do "far more than state that a transcript does not

comport with the recollection of. . . the movant[.]" United States v. Zichettello, 208 F.3d

72, 97 n.l 1 (2d Cir. 2000). Here, Defendant contends that the transcript does not comport

with his recollection of what was said during the relevant portions of the trial. However,

Defendant has failed to overcome the statutory presumption of accuracy. Moreover, the

Court has reviewed the referenced pages from the trial transcript and there do not appear

to be any errors or, as Defendant claims, "jumbled misprints." Finally, the Court has

conferred with the court reporter concerning the subject pages, and based upon the court

reporter's review of the pages against her transcription notes, she has confirmed that the

pages were accurately transcribed.

       Accordingly, Defendant's Motion for "Correcfyon ofThe Record, pursuant to FRAP

10(e)(1)"(Dkt. 283) is denied.

       SO ORDERED.


                                                          States District Judge
Dated: February 20, 2019
       Rochester, New York

                                            -3 -
             Caafc!6.15-U-06055-EAW-MWP   DUOUIIIBI IL 278 FilbU 10/12/18 Pdyb24uf205
                                                                                        249
                            US V. Swinton, Jr. - 15-CR-6055



9:32:49AM   1               THE COURT:    Yeah, it's August of 2012.

            2               MR. SWINTON:     Yes, ma'am this happened in August of

            3    2012


            4               THE COURT:    What happened as far as you —

9:32:54AM   5               MR. SWINTON:     Basically she's — okay, basically

            6    when they try to put me with somebody else, he was in a whole

            7    another state, that's the thing. Jit.

                            THE COURT:    Who was?


                            MR. SWINTON:     Jit.    This is where the Jit/David

9:33:07AM 10     Jones thing came at.     Jit was in a whole 'nother city with

            11   her.


            12              THE COURT:     In Pennsylvania?

            13              MR. SWINTON:     No, they wasn't in Pennsylvania.

            14   They was in Elmira.      They were driving to Pennsylvania to

9:33:18AM 15     take her to work.    She was working in an exotic bar.          So

            16   that's what happened.      When they drove her to work, they

            17   ended up getting into a high speed chase in my car.            Jit had

            18   taken my car a week or so earlier and basically we was having

            19   a discrepancy.   I couldn't get to Elmira to get my car back.

9:33:31AM 20     He took my car and ran off with her, so.

            21              THE COURT:     Was she arrested?


            22              MR. SWINTON:     Yes, she was arrested.

            23              MR. MOYNIHAN:     She was never convicted of anything.

            24              MR. SWINTON:     She was released.


9:33:41AM 25                MR. MOYNIHAN:     Right.
             Caab 6.15-U-0I8055-EAW-MWP    DULUIIiei lL 278 Filed 10/12/18 Page 25 Uf 205
                                                                                            250
                              US V. Swinton, Jr. - 15-CR-6055




9:33:41AM   1                MR. SWINTON:     I was the one who had to pick her up

            2    from the trooper barracks because I went down there and got

            3    my car back.

            4                MR. MOYNIHAN:     Well, I think — I think his cousin

9:33:51AM   5    was the one who was convicted and ultimately went to prison

            6    in Pennsylvania.

                             THE COURT:     Whose cousin?


                             MR. SWINTON:     Technically he's not my cousin.

                             THE COURT:     This is Jit?

9:34:02AM 10                 MR. MOYNIHAN:     This is Jit.

            11               THE COURT:     That's her boyfriend. Jit, or was at

            12   the time?

            13               MR. MOYNIHAN:     It was her boyfriend.         I think she

            14   testified that she was dating Jit.

9:34:09AM 15                 MR. SWINTON:     Just for purposes, let's just say

            16   that, yeah, yeah.

            17               THE COURT:     Well, it's her — she had some kind of

            18   relationship with him.

            19               MR. SWINTON:     Yes.


9:34:19AM 20                 THE COURT:     Well, I mean, are you trying, are you

            21   trying to get into evidence whether or not she fled the

            22   police?     I mean, she wasn't driving the motor vehicle, right?

            23               MR. SWINTON:     Yeah, they still wasn't apprehended

            24   till the next day.       They all ran out jumped out of the

9:34:35AM 25     vehicle and left my car —
             Ca: b 0.15-U-00055-EAW-MWP   Duuuillbl ll 276 FNeU 10/12/18 Pdyb 28 Uf 205
                                                                                          251
                              US V. Swinton, Jr. - 15-CR-6055



9:34:35AM   1               MR. MOYNIHAN:     I think she did actually jump out of

            2    the vehicle.    I think she did exit vehicle and —

            3               THE COURT:    I mean, you know, I'm allowing it

            4    because I do think it goes to truthfulness.           The alleged

9:34:46AM   5    fleeing from Georgia, so this kind of fits with —

            6               MR. MOYNIHAN:     With that.

             7              THE COURT:    — with that, as well.          So, I'm going

            8    to allow you some leeway on this, but if you want to object

            9    as we get into the questions, I may sustain an objection.

9:35:02AM 10                MR. MOYNIHAN:     Okay.

            11              THE COURT:    Because I don't want to get into too

            12   much of a collateral issue, you know.

            13              MR. SWINTON:     Okay.

            14              THE COURT:    But let's see where it goes, all right.

9:35:10AM 15                MR. MOYNIHAN:     Thank you. Judge.

            16              (Open court:)

            17              THE COURT:    All right.      I think Mr. Moynihan

            18   withdrew his objection to last question.           So maybe we could

            19   have it read.


9:35:53AM 20                THE COURT REPORTER:       What happened with the stop in

            21   Pennsylvania on the 15th?

            22              A     We got pulled over by the police and Jit tried

            23   to use his brother's name and it didn't work.            He pulled off

            24   from them.     We went around the corner, me and him and Cassie.

9:36:06AM 25     We ran from the police and he got in contact with you guys
             easy 0.15-U-00055-EAW-MWP DULUlimill278 FlluU 10/12/18 Paye 136 Uf 205
                                                                                      361
                                 McDonald - Cross - Swinton




12:23:56PM   1    he personally observed and the question was whether or not he

             2    saw Jones.    He said no.     And he said, well, who's the first

             3    person you saw.    He said, in sum and substance, you're the

             4    first person I saw which that's not inconsistent with what's

12:24:09PM   5    in the report.

             6               THE COURT:      So your objection is that it's not an

                  inconsistent statement?

                             MS. HARTFORD:      Correct.


             9               THE COURT:      I overrule that objection.   It's within

12:24:19PM 10     the Court's discretion as to whether or not something's

             11   inconsistent and, quite frankly, I think it is somewhat

             12   inconsistent.     So, Exhibit 400 will come into evidence, just

             13   to the extent, though, that it contains that one sentence.

             14   The rest of that report can't come in.        So, before this is

12:24:38PM 15     published to the jury, we're going to have to redact and you

             16   can get Mr. Tallon's assistance with that.        You can redact

             17   any of the other narrative on it.

             18                MR. SWINTON:    I can't read it into evidence, your

             19   Honor?


12:24:50PM 20                  THE COURT:    No, you can read — it's in evidence

             21   now, so you can ask him about this statement.

             22                MR. SWINTON:    Okay.

             23                MR. TALLON:    Judge, how would you like —

             24                MR. MOYNIHAN:    Judge —

12:25:01PM 25                  MR. TALLON:     — it redacted?   Would you want the
             easy 0.15-U-00055-EAW-MWP DULUlllBlll 278 FilbU 10/12/18 Pdye 157 uf 205
                                                                                        382
                                   Bernabei - Direct - Moynihan



12:49:07PM   1    secure it?

             2               A       It is placed — like the magazine and the

             3    rifle are placed in an area of the house near what's, what

             4    has all my things that I utilize when I'm collecting

12:49:22PM   5    evidence, such as, you know, I need zip ties to zip tie the

             6    weapons to make sure they're, you know, locked open.           It has

             7    more bags.       It has field testers for the drugs that we may

                  find.   So, anyway, I take the evidence and I put it all in

                  back which is in a safe location not near any suspects or

12:49:44PM 10     people who are in the house.

             11                Q      Once you assume custody of that, does anybody

             12   else have custody of it?

             13                A      No.


             14                Q      And in terms of this rifle and the ammunition

12:49:52PM 15     that is displayed in Government's Exhibit Number 21, did you

             16   assume custody of that item from the scene?

             17                A      Yes.


             18                Q      And did you maintain custody of that item

             19   while it was at the scene and the rest of the search was

12:50:05PM 20     being conducted?

             21                A      Yes.


             22                Q      Once, once — there came a point in time when

             23   the search was concluded?

             24                A      Correct.


12:50:15PM 25                  Q      Did you leave the location?
            Casip 0.15-1^1-03055-EAW-lvlWP Duuuillblll 278 FiltJU 10/12/18 Pdyy 171 uf 205
                                                                                             396
                                  Bernabei - Direct - Moynihan



1:05:29PM   1                THE WITNESS:      That is accurate, yes.

            2                THE COURT:      Thank you.

            3                Q       Now, did you examine, did you examine the

            4    revolver while you were at the scene to identify it in any

1:05:43PM   5    way?

            6                 A      Yes.


             7               Q       And tell us what you remember about the

            8    description of the revolver.

            9                 A      It was a .357 Magnum revolver loaded with six

1:05:55PM 10     rounds of ammunition.        It had a serial number.

            11                Q      Do you recall what that serial number is?

            12                A      No.


            13                Q      Would you report refresh your memory?

            14                A      Yes.


1:06:04PM 15                  Q      I'm going to show you what's been marked

            16   Government's Exhibit Number 101.           Please take a look at that

            17   That's your report, right?

            18                A      Yes.


            19                Q      Would that refresh your memory?

            20                A      Yes.


            21                Q      Please read it and look up.

            22                A      (Indicating.)

            23                Q      Is your recollection refreshed?

            24                A      Yes.


            25                Q      I'll take that back, thank you.
            easy 0.15-LI-00055-EAW-MWP DULUlllblll 278 Filed 10/12/18 Pdye 178 Uf 205
                                                                                        403
                                 Bernabei - Direct - Moynihan



1:16:08PM    1   plastic ziplock baggies.

             2              Q      Are you able to say whether or not that was

            3    the jacket that was located or that your attention was

            4    directed to near the sofa?

1:16:22PM   5               A      Yes.


            6               Q      And was that the —

             7              A      Yes.


            8               Q      Okay.   I'm going to place on the visualizer

            9    what's been received as Government's Exhibit 104.           Please

1:16:31PM 10     take a look at that and tell us if you know what that

            11   depicts?

            12              A       That shows a sifter and a spoon.       And I

            13   believe they were found underneath the sofa.

            14              Q       That was my next question.      Your attention was

1:16:43PM 15     directed to those particular items, is that correct?

            16              A       Correct.


            17              Q       And you then photographed them?

            18              A       Yes.


            19              Q       You then collected them from that location?

1:16:50PM 20                A       Yes, I did.

            21              Q       Did you maintain custody of those items from

            22   the time you took them after the photograph and while they

            23   were at the scene?


            24               A      Yes.


1:17:01PM 25                 Q      Did you remove those items from the scene?
            easy 0.15-U-00055-EAW-MWP DULUIlieill 278 FIIhU 10/12/18 PdytJ 200 Uf 205
                                                                                        425
                                US V. Swinton - 15-CR-6055




1:46:25PM   1    function here.     However, we will, because of these issues

            2    that Mr. Swinton has raised with respect to the difference

            3    between 5.56 rounds and .223 rounds confirm before he

            4    testifies that, in fact, he is identifying some of the rounds

1:46:40PM   5    as 5.56 rounds and some of the two rounds as .223 rounds


            6    consistent with his report and, again, make sure that he has

             7   any tools with him that he needs to be able to distinguish

            8    that.


            9               MR. SWINTON:     Okay, Judge, if you might, can —

1:46:53PM 10     has, Mr. Moynihan, have you heard anything about the Touhy

            11   issues?


            12              MR. MOYNIHAN:     I haven't heard.      I've only been

            13   copied in on communications from Mr. Tallon.          I understand

            14   that he probably is the point person.         He's communicated with

1:47:07PM 15     Matthew Myerson (phonetic).       I did talk with Ms. Smith of my

            16   office generally about this.

            17               THE COURT:    Ms. Smith?


            18              MR. MOYNIHAN:     Kathryn Smith who kind of runs the

            19   Touhy issues but it's — I mean....

1:47:20PM 20                 THE COURT:    Have you heard anything, Mr. Tallon?

            21               MR. TALLON:    My legal assistant sent me an email

            22   this morning where Mr. Myerson, in response to the letter

            23   that the Court and Mr. Moynihan and Ms. Hartford have, said,

            24   I've communicated with Mr. Moynihan and, basically, I think

1:47:43PM 25     he's carrying the ball.      So, I mentioned this to Mr. Moynihan
            easy 0.15-LI-00055-EAW-MWP Dului I Ibl ll 278 Filed 10/12/18 Pdyb 201 Uf 205
                                                                                           426
                                 US V. Swinton - 15-CR-6055




1:47:47PM   1    knowing that he's very busy, and maybe I just want to raise

            2    it because we're coming on to Friday and I'm thinking we

            3    should probably have some clarification from ATFE on this

            4    one.


1:48:02PM   5                THE COURT:     Yeah, I'm going request, Mr. Moynihan,

            6    that you consult with — is it Mr. Myerson.

                             MR. TALLON:     Myerson, yes.

                             THE COURT:     And tomorrow morning give us an answer

                 one way or the other whether there's going to be an issue.

1:48:15PM 10                 THE COURT:     Are you waiting to serve these

            11   subpoenas until you get a response?

            12               MR. SWINTON:     We're going to go forward with that

            13   process and I've advised Special Agent Martineck and asked if

            14   he could contact special agent Clark.           I've spoken with the

1:48:29PM 15     investigator that has been appointed on behalf of Mr. Swinton

            16   and he will carry those subpoenas over to ATFE and serve them

            17   and, hopefully, we'll then be able to clarify whether there's

            18   any objection from ATF based on the Touhy regulations.

            19               THE COURT:     Okay.    Well, Mr. Moynihan will also

1:48:47PM 20     communicate that to us tomorrow morning, right?

            21               MR. MOYNIHAN:      I will look into it. Judge and —

            22               MR. MOYNIHAN:      Let me put it this way:

            23   Mr. Myerson's going to have to be here if you don't have an

            24   answer tomorrow morning, okay?         I mean, I'll issue an order.

1:49:01PM 25     Is he local?
            easy 0.15-Ll-06055-EAW-MWP DUUUIIIBIII278 Fileii 10/12/18 Page 202 uf 205
                                                                                        427
                                US V. Swinton - 15-CR-6055




1:49:02PM   1                MR. MOYMIHAN:    No, he's actually in New York City.

            2                THE COURT:    Well, we'll get somebody here if you're

            3    not able to get an answer, okay, because what I don't want to

            4    have happening is so-called red tape —

1:49:15PM   5                MR. MOYNIHAN:    Understood.


            6                THE COURT:    — delaying things here, especially

            7    these two witnesses were on the government's witness list.

            8                MR. MOYNIHAN:    Sure.


            9                THE COURT:    And presumably there wouldn't have been

1:49:25PM 10     any issue if the government was calling them.          So I wouldn't

            11   expect there be an issue if Mr. Swinton wants to call them,

            12   either.


            13               MR. TALLON:     Thank you. Judge.

            14               THE COURT:    You're welcome.     Let met just make

1:49:38PM 15     sure.     So we'll stop at 1 o'clock tomorrow.       We'll start at 9

            16   o'clock.    I want to — it seems as though the government's

            17   making pretty good progress here, right.

            18               MR. MOYNIHAN:     I think so. Judge.     I think we'll

            19   probably finish Monday.

1:49:50PM 20                  THE COURT:   That's what I was thinking, as well,

            21   and, so, in total how many witnesses — you don't have to

            22   tell me right now.

            23               MR. SWINTON:     Okay.

            24                THE COURT:   But how many witnesses, if you want to

1:50:00PM 25     think about it overnight, Mr. Swinton, but I think maybe be
            easy 0.15-Ll-06055-EAW-MWP DUUUII Ibl II278 FilbU 10/12/18 PdytJ 203 Uf 205
                                                                                          428
                                 US V. Swinton - 15-CR-6055




1:50:05PM   1    able to give me some kind of ballpark estimate as to how long

            2    you think your case is going to be.          I think you probably

            3    have to be ready to go starting Monday at some point.              And

            4    then, I don't know, do you have an estimate at this point as

1:50:22PM   5    to how long you think your case will be.

            6                MR. SWINTON:     Judge, I don't see it being over a

                 day, day and a half.

                             THE COURT:     So it could be that we'll wrap up with

                 all the proof by noon on Wednesday.

1:50:36PM 10                 MR. SWINTON:     Yes.


            11               THE COURT:     And we won't need a full day on

            12   Wednesday and then we could do our charge conference

            13   Wednesday afternoon and do closings on Thursday.

            14               MR. TALLON:     Judge, Mr. Swinton says I can address

1:50:53PM 15     the Court on this.       We have served a number of civilian and

            16   law enforcement witnesses as of now.          They are on standby.         I

            17   have had direct communication with many of them and what I'm

            18   anticipating is, because he can't do it, is get a sense of

            19   when we're going to do the defense case in chief, let those

1:51:22PM 20     folks know, law enforcement and otherwise, and then have

            21   Investigator Gerber or Siena who have been appointed more or

            22   less take care of — shepherding these folks into this

            23   courtroom and babysitting them, if that's the word for them,

            24   until they are actually called as a witness in the defense

1:51:43PM 25     case in chief.      That's what I envision.       So, the real issue
            easy I8.15-U-0I8055-EAW-MWP Duuuilieill 278 Filed 10/12/18 Pdyb204uf205
                                                                                      429
                               US V. Swinton - 15-CR-6055




1:51:47PM   1    is the timing.    When do I start asking them to be here and

            2    we'll have clarification, I think, tomorrow.

            3               THE COURT:    I agree, I think after we finish up

            4    tomorrow, we'll know, in all likelihood, when the government

1:51:58PM   5    will rest and when the defense will need to be ready to go.

            6               MR. TALLON:    Thank you.

             7              MR. SWINTON:    Thank you.

            8               THE COURT:    All right.    Anything else from the

            9    government that we need to deal with?

1:52:07PM 10                MR. MOYNIHAN:    No, Judge.

            11              THE COURT:    Anything else, Mr. Swinton, that we

            12   need to deal with today?

            13              MR. SWINTON:    No, Judge.

            14              THE COURT:    All right.    Everybody have a good

1:52:14PM 15     afternoon and we'll see you tomorrow.

            16              MR. MOYNIHAN:    Thank you.

            17              THE COURT:     Thank you.

            18              (WHEREUPON, proceedings were adjourned.)

            19


1:52:24PM 20


            21


            22


            23


            24


            25
